DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramyar Farid (Reg. No. 46,692) on 03/15/2022.
Claims 1 and 20 of the application has been amended as follows: 
Claim 1.  (Currently amended)  A coil electronic component comprising:
first and second coil portions magnetically coupled to each other;
an intermediate layer disposed between the first and second coil portions, the intermediate layer including first magnetic particles therein; and
an encapsulant encapsulating the first and second coil portions and including second magnetic particles,
wherein the intermediate layer and the encapsulant have permeabilities different from each other, and
wherein the first magnetic particles comprise metal and include particles having different sizes from each other.
Please cancel claim 20.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil electronic component comprising: an intermediate layer disposed including first magnetic particles therein; wherein the intermediate layer and the encapsulant have permeabilities different from each other, and wherein the first magnetic particles comprise metal.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837